     Case 3:20-cv-01541-LAB-AHG Document 4 Filed 09/03/20 PageID.15 Page 1 of 3




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   Attorneys for Plaintiff
 9                      UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
                                                 ) Case No. 2:20-cv-1541-LAB-AHG
12   MARIANO BENITEZ, individually and)
13   on behalf of all others similarly situated, )
                                                 )
14   Plaintiff,                                  )
15                                               )
            vs.                                  )
16
                                                 )
17   RAPID FUNDING SOLUTIONS LLC, )
18
     and DOES 1 through 10, inclusive, and )
     each of them,                               )
19                                               )
20   Defendants.                                 )
                                                 )
21
22
        NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
23
           Now come the Plaintiff, Mariano Benitez, by and through his attorneys, and
24
25   respectfully requests this Honorable Court enter an order dismissing this action
26
     without prejudice as to both Plaintiff’s individual claims and the putative class
27
28   members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Defendant has not


               NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                            -1-
     Case 3:20-cv-01541-LAB-AHG Document 4 Filed 09/03/20 PageID.16 Page 2 of 3




 1   yet filed an answer.
 2   Dated: September 3, 2020
 3
                                                        Respectfully submitted,
 4
 5
 6
                                  THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.

 7
 8                                                    By: /s/ Todd M. Friedman
                                                       TODD M. FRIEDMAN, ESQ.
 9
                                                      ATTORNEY FOR PLAINTIFFS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



               NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                        -2-
     Case 3:20-cv-01541-LAB-AHG Document 4 Filed 09/03/20 PageID.17 Page 3 of 3




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On September 3, 2020, I served a true copy of the NOTICE
 6
     OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of
 7
 8   record via the ECF Filing System:
 9
     Executed on September 3, 2020, at Woodland Hills, CA
10
           [X] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Central District of California.
13
           [] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [x] I hereby certify under the penalty of perjury that the foregoing is true and
17
18   correct.

19
20      By:       /s/ Todd M. Friedman
                  TODD M. FRIEDMAN, ESQ.
21
                  ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                              -3-
